         Case 3:13-cv-30125-PBS Document 453 Filed 04/15/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
Mark Anthony REID,                      )
                                        )    Case No. 3:13-cv-30125-PBS
on behalf of himself and others         )
similarly situated,                     )
                                        )    ORAL ARGUMENT REQUESTED
Plaintiffs-Petitioners,                 )
                                        )    (Leave to file granted on April 4, 2019)
v.                                      )
                                        )
Christopher DONELAN, Sheriff,           )
Franklin County, MA, et al.,            )    Date: April 15, 2019
                                        )
Defendants-Respondents.                 )
____________________________________ )


                 PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiffs Mark Reid, Leo

Felix Charles, and Robert Williams, on behalf of themselves and others similarly situated, hereby

moves this Court to enter summary judgment. In support of this motion, Plaintiffs submit a

memorandum of law with attached exhibits and declarations, Local Rule 56.1 statement, and a

proposed order. For the reasons stated in the contemporaneously filed Plaintiffs’ Memorandum

of Law in Support of Motion for Summary Judgment, the motion should be granted.

                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), Plaintiffs certify that they conferred with counsel for

Defendants at the September 17, 2018 hearing on Plaintiffs’ Supplemented and Renewed Motion

for Summary Judgment, Dkt. No. 386, before this Court. Plaintiffs certify that they further

conferred with Defendants following that hearing on October 4, 2018. Dkt. No. 415. Counsel for

Defendants indicated that they would oppose this motion.




                                                1
         Case 3:13-cv-30125-PBS Document 453 Filed 04/15/19 Page 2 of 3



                             REQUEST FOR ORAL ARGUMENT

       Plaintiffs request oral argument on this motion, in accordance with Local Rule 7.1(d).

This Court previously heard oral argument on Plaintiffs’ Supplemented and Renewed Motion for

Summary Judgment, Dkt. No. 386, on September 17, 2018. Oral argument may assist the Court

in deciding the important constitutional questions raised in this motion, and Plaintiffs

respectfully request the opportunity to be heard orally on these issues.



Dated: April 15, 2019
                                              Respectfully submitted,

                                              /s/ Michael Wishnie

Clare Kane, Law Student Intern                Anant K. Saraswat (BBO# 676048)
Aseem Mehta, Law Student Intern*              Michelle Nyein (BBO# 685870)
Roxana Moussavian, Law Student Intern*        Wolf, Greenfield & Sacks, P.C.
Alden Pinkham, Law Student Intern*            600 Atlantic Avenue
Bianca Rey, Law Student Intern*               Boston, MA 02210
Michael Tayag, Law Student Intern*            Tel: 617-646-8000
Michael Wishnie (BBO# 568654)                 Fax: 617-646-8646
Jerome N. Frank Legal Svcs. Org.              anant.saraswat@wolfgreenfield.com
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800                         Michael K.T. Tan†
Fax: (203) 432-1426                           ACLU Immigrants’ Rights Project
michael.wishnie@ylsclinics.org                125 Broad Street, 18th Floor
                                              New York, NY 10004
                                              212-519-7848 (p)
Ahilan T. Arulanantham†                       212-549-2654 (f)
ACLU Immigrants’ Rights Project               mtan@aclu.org
1313 West 8th Street
Los Angeles, CA 90017                         Counsel for Plaintiffs
213-977-5211                                  *Law student appearance forthcoming.
                                              †
aarulanantham@aclusocal.org                     Admitted pro hac vice.




                                                 2
         Case 3:13-cv-30125-PBS Document 453 Filed 04/15/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on April 15, 2019, a copy of the foregoing document was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by email to all parties by operation of this court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.
Parties may access this filing through the court’s CM/ECF system.


Date: April 15, 2019
                                                               Respectfully submitted,


                                                               _/s/ Michael J. Wishnie________
                                                               Michael J. Wishnie (BBO# 568654)
                                                               Jerome N. Frank Legal Services
                                                               Organization
                                                               P.O. Box 209090
                                                               New Haven, CT 06520
                                                               P: (203) 432-4800
                                                               F: (203) 432-1426
